Pennington, J.
— Mr. Leake, your arguments are, no doubt, learned and instructing; but I shall be glad to be informed, if there is any authority or pi*ecedent for the rule now asked for? Can the Court legally, and according to the rules of practice, allow your motion?
Mr. Leake said, if the Court was not willing to hear him, he would sit down.'
Pennington, J.
-The Court is no doubt willing to hear you; but it may save time to show, that in case the vexation -and imposition you complain of, is true in fact, that the Court can give you relief in the way you ask it; the application appears to me novel and unprecedented. Can you produce an authority that would justify the Court in sustaining the present application?
Mr. Leake said, he wished to be heard through; and then went into a lengthy- discourse on the subject of putting off trials in case of the absence of witnesses, and concluded *203with citing the following cases, to justify his motion; 3d Wil. 394; 2 Bac. title pleas and pleadings, Salk. 257; 2d Bur. 660; 2d Blac. Rep. 810.
Leake, for plaintiff
R. Stockton, for defendant.
Tiie Court, without hearing the other side, expressed [*] an opinion, that the application was novel and wholly unprecedented ; that the cases cited by Mr. Leake, were foreign from the question before the Court; that they could not foretell what legal cause might exist for putting off the cause at the next circut; that there was nothing in the present case that called for a change in rules, founded on long practice and experience; and the Chief Justice said, there was no foundation for the complaint. The cause liad been once tried before him; he, therefore, knew that the absent witness was a material one; and it appeared by affidavit, and was not now denied, that he had been duly subpoenaed, and fie did not appear. Rule refused.